Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 7, 9, 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1- 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al.(US8923203 herein after Fong) in view of Lee et al.(US 2019/0165910 herein after Lee).

Regarding claim 1, 9, Fong teaches an apparatus, for a first base station, for providing a Reference Signal in a wireless communication system comprising the first base station, M-1 second base stations, and a mobile device, wherein M≥2, and wherein the first base station and the M-1 second base stations cooperate to jointly support the mobile device (col 6 lines 45-56 “reference signal (RS) to support coordinated multi-point (COMP) network implementations and heterogeneous networks. Some implementations include a method of decoding a channel state information reference signal (CSI-RS) using a user equipment (UE). The method includes receiving an indication of a resource element (RE) configuration allocated for transmission of CSI-RSS by a first cell. The indication is received from a second cell”), the apparatus comprising:
 a transceiver; and at least one processor coupled to the transceiver (Fig. 22, col 31 lines 19-47 “The processor 1010 executes instructions, codes, computer programs, … These network connectivity devices 1020 may enable the processor 1010 to communicate with the Internet or one or more telecommunications networks or other networks from which the processor 1010 might receive information or to which the processor 1010 might output information. The network connectivity devices 1020 might also include one or more transceiver components 1025 capable of transmitting and/or receiving data wirelessly in the form of electromagnetic waves”), and configured to:
 identify M mutually exclusive sets of frequency resources, each subcarrier within any one of the M mutually exclusive sets does not belong to any of other M-1 mutually exclusive sets (col 7 lines 35- 40 “include a base station comprising a processor configured to identify a first resource block (RB) configuration for at least one UE experiencing interference from a first set of interfering neighbor cells, identify a second RB configuration for at least one UE”), col 11 lines 5-21 “For example, the cells labeled A1-A12 are members of a first CSI-RS group, while cells numbered B1-B12 are members of a second group. In this example, a homogeneous network is illustrate where the group size is 12 cells. Different CSI-RS ports in different cells within a CSI-RS group may be configured to transmit mutually orthogonal or quasi-orthogonal CSI-RSS. In that case, orthogonality may be achieved by means of TDM and/or FDM of CSI-RS resources. For example, different REs within the same RB, or in different RBs within a subframe and/or in different sub frames, may be used for different CSI-RS ports in different cells within the CSI-RS group and/or by code division multiplexing (CDM) where the CSI-RSs transmitted by different cells/CSI-RS ports are on the same set of REs but are modulated by different orthogonal”);
 map at least a portion of RS information for the first base station to a first set of the M mutually exclusive sets of the frequency resources (col 12 lines 18-23 “CSI-RS groups where different sets of mutually exclusive (or orthogonal) CSI-RS port resources reserved for different CSI-RS groups are provided using TDM. CSI-RS group #1 (e.g., cells A1-A12 on FIG. 5) accesses CSI-RS port resources that are reserved on subframe X (see FIG. 7A)”);
 map a zero-power PTRS to remaining M-1 mutually exclusive sets of the frequency resources or leaving the remaining M-1 mutually exclusive sets of the frequency resources empty ((col 7 lines 18-23 “The method includes receiving a resource block (RB) configuration from the first cell, and using the RB configuration to at least one of decode a CSI-RS received from an interfering cell and mute at least one resource element (RE) within a data channel transmission received from a second interfering cell”, col 8 lines 54-60 “, PDSCH REs that coincide with the CSI-RS transmitted by neighbor cells within the reuse cluster may be muted (e.g., not used) so that the REs do not interfere with one another. This may improve the neighbor cell CSI-RS detection and channel estimation accuracy to Support CoMP transmission (e.g. joint processing (JP), coordinated beam forming (CB), etc)”), wherein PTRS information for the M-1 second base stations is mapped to the remaining M-1 mutually exclusive sets of the frequency resources (col 7 lines 45-50 “when the set of interfering neighbor cells for the first UE is included within the second set of interfering neighbor cells, transmit the second RB configuration to the first UE”),
 wherein the remaining M-1 mutually exclusive sets are M-1 mutually exclusive sets other than the first set among the M mutually exclusive sets (col 7 lines 18-23 “The method includes receiving a resource block (RB) configuration from the first cell, and using the RB configuration to at least one of decode a CSI-RS received from an interfering cell and mute at least one resource element (RE) within a data channel transmission received from a second interfering cell”);
 and transmit a signal comprising the RS information according to the frequency resource mapping (e.g. col 19 lines 15-20 “defines neighbor cell A2 and cell A3 as strong interfering neighbor cells for both UE1 and UE2. In that case, the PDSCH REs within each RB of the RB groups that coincide with the CSI-RS transmitted by cell A2 and cell A3 may be muted”).
Lee does not explicitly teach a Phase Tracking Reference Signal (PTRS).
However, Lee teaches a Phase Tracking Reference Signal (PTRS) ([0237] “a method by which a UE determines the locations where PT-RS ports will be mapped when the potential resource locations of a specific PT-RS are indicated”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fong to incorporate the teachings of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability.

Regarding claims 7, 14, Fong teaches an apparatus, for a mobile device, for providing a Reference Signal in a wireless communication system comprising at least a first base station and M-1 second base stations, and the mobile device, wherein M                
                    ≥
                
            2, wherein the first base station and the M-1 second base stations cooperate to jointly support the mobile device (col 6 lines 45-56 “reference signal (RS) to support coordinated multi-point (COMP) network implementations and heterogeneous networks. Some implementations include a method of decoding a channel state information reference signal (CSI-RS) using a user equipment (UE). The method includes receiving an indi cation of a resource element (RE) configuration allocated for transmission of CSI-RSS by a first cell. The indication is received from a second cell”), the apparatus comprising:
 a transceiver; and at least one processor coupled to the transceiver (Fig. 22, col 31 lines 19-47 “The processor 1010 executes instructions, codes, computer programs, … These network connectivity devices 1020 may enable the processor 1010 to communicate with the Internet or one or more telecommunications networks or other networks from which the processor 1010 might receive information or to which the processor 1010 might output information. The network connectivity devices 1020 might also include one or more transceiver components 1025 capable of transmitting and/or receiving data wirelessly in the form of electromagnetic waves”), and configured to:
 receive a signal from each of the first and second base stations (col 7 lines 24 -32 “a user equipment (UE) comprising a processor configured to receive an indication of a resource element (RE) configuration allocated for transmission of CSI-RSS by a first cell. The indication is received from a second cell. The processor is configured to at least one of use the indication of the RE configuration to decode a first CSI RS received from the first cell, and use the indication of the RE configuration to mute one or more REs within a data channel transmission received from a third cell”); identify M mutually exclusive sets of frequency resources, each subcarrier within any one of the M mutually exclusive sets does not belong to any of other M-1 mutually exclusive sets (col 12 lines 18-23 “CSI-RS groups where different sets of mutually exclusive (or orthogonal) CSI-RS port resources reserved for different CSI-RS groups are provided using TDM. CSI-RS group #1 (e.g., cells A1-A12 on FIG. 5) accesses CSI-RS port resources that are reserved on subframe X (see FIG. 7A)”, col 11 lines 25-30 “TDM of CSI-RS REs can be done by transmitting the CSI-RS REs on different OFDM symbols within a subframe or by transmitting the CSI-RS RES on different subframes”);
 de-map at least a portion of PTRS information for the first base station from a first set of the M mutually exclusive sets of the frequency resources (col 7 lines 24 -32 “a user equipment (UE) comprising a processor configured to receive an indication of a resource element (RE) configuration allocated for transmission of CSI-RSS by a first cell. The indication is received from a second cell. The processor is configured to at least one of use the indication of the RE configuration to decode a first CSI RS received from the first cell, and use the indication of the RE configuration to mute one or more REs within a data channel transmission received from a third cell”), wherein PTRS information for the M-1 second base stations is mapped to remaining M-1 mutually exclusive sets of the frequency resources (col 7 lines 24 -32 “a user equipment (UE) comprising a processor configured to receive an indication of a resource element (RE) configuration allocated for transmission of CSI-RSS by a first cell. The indication is received from a second cell. The processor is configured to at least one of use the indication of the RE configuration to decode a first CSI RS received from the first cell, and use the indication of the RE configuration to mute one or more REs within a data channel transmission received from a third cell”),
 wherein the remaining M-1 mutually exclusive sets are M-1 mutually exclusive sets other than the first set among the M mutually exclusive sets;
 and de-map at least a portion of PTRS information for the M-1 second base stations from the remaining M-1 sets of the frequency resources (col 7 lines 24 -32 “a user equipment (UE) comprising a processor configured to receive an indication of a resource element (RE) configuration allocated for transmission of CSI-RSS by a first cell. The indication is received from a second cell. The processor is configured to at least one of use the indication of the RE configuration to decode a first CSI RS received from the first cell, and use the indication of the RE configuration to mute one or more REs within a data channel transmission received from a third cell”).
Lee does not explicitly teach a Phase Tracking Reference Signal (PTRS).
However, Lee teaches a Phase Tracking Reference Signal (PTRS) ([0237] “a method by which a UE determines the locations where PT-RS ports will be mapped when the potential resource locations of a specific PT-RS are indicated”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fong to incorporate the teachings of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to increase reliability.


Regarding claim 2, 10, Fong teaches wherein the first base station and the M-1 second base stations operate according to Joint Transmission (JT) Co-ordinated Multi-Point (CoMP) (col 6 lines 45-56 “reference signal (RS) to support coordinated multi-point (COMP) network implementations and heterogeneous networks. Some implementations include a method of decoding a channel state information reference signal (CSI-RS) using a user equipment (UE). The method includes receiving an indication of a resource element (RE) configuration allocated for transmission of CSI-RSS by a first cell. The indication is received from a second cell”).

Regarding claim 3, 11, 8, 15 Fong teaches wherein the frequency resources comprise frequency resources in a Physical Downlink Shared Channel (PDSCH) part of a frame (col 8 lines 62-67 “first and second neighbor cells, and muting of PDSCH REs in the first and second neighbor cells to avoid collision with the CSI-RS transmissions from each other and from other neighbor cells. By muting certain REs within each RB, interference to the CSI RSs broadcast by each of Cell #0 and Cell #1 are minimized.).

Regarding claim 4, 12, Fong teaches wherein the frequency resources comprise one or more sub-carriers of one or more multi-carrier symbols (e.g. OFDM symbols) (col 11 lines 25-30 “TDM of CSI-RS REs can be done by transmitting the CSI-RS REs on different OFDM symbols within a subframe or by transmitting the CSI-RS RES on different subframes”).

Regarding claim 5, 13, Fong teaches wherein frequency resources of different sets comprise mutually exclusive sets of sub-carriers (col 12 lines 18-23 “CSI-RS groups where different sets of mutually exclusive (or orthogonal) CSI-RS port resources reserved for different CSI-RS groups are provided using TDM. CSI-RS group #1 (e.g., cells A1-A12 on FIG. 5) accesses CSI-RS port resources that are reserved on subframe X (see FIG. 7A)”, col 11 lines 25-30 “TDM of CSI-RS REs can be done by transmitting the CSI-RS REs on different OFDM symbols within a subframe or by transmitting the CSI-RS RES on different subframes”).


Regarding claim 6, Fong teaches wherein the frequency resources of an ith set (i=1, 2, ..., M) comprise a subcarrier with subcarrier index M(i), wherein the M(i) is a function satisfying M(a)≠M(b) if a≠b. (Fig. 3, col 12 lines 18-23 “CSI-RS groups where different sets of mutually exclusive (or orthogonal) CSI-RS port resources reserved for different CSI-RS groups are provided using TDM. CSI-RS group #1 (e.g., cells A1-A12 on FIG. 5) accesses CSI-RS port resources that are reserved on subframe X (see FIG. 7A)”, col 11 lines 25-30 “TDM of CSI-RS REs can be done by transmitting the CSI-RS REs on different OFDM symbols within a subframe or by transmitting the CSI-RS RES on different subframes”).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.F./          Examiner, Art Unit 2411 


/AJIT PATEL/           Primary Examiner, Art Unit 2416